United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1052
                                   ___________

Henry Webb,                           *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Nebraska.
Unknown Gensler, Dr., Medical of      *
Douglas County Jail; Douglas County * [UNPUBLISHED]
Jail, Omaha,                          *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: November 5, 2009
                                Filed: November 10, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Henry Webb appeals the district court’s1 dismissal without prejudice of his 42
U.S.C. § 1983 action. Upon de novo review, see Northstar Indus., Inc. v. Merrill
Lynch & Co., 576 F.3d 827, 831 (8th Cir. 2009), we agree with the district court that
dismissal was proper because Webb failed to state a section 1983 claim. Accordingly,
we affirm. See 8th Cir. R. 47B.
                       _____________________________


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.